Title: From George Washington to James Jay, 12 May 1780
From: Washington, George
To: Jay, James


          
            Dear Sir,
            Hd Qrs Morris-town 12th May 1780.
          
          I have had the pleasure of receiving your favours of the 13th & 20th of April. The Box of Medicine mentioned in the former came safe to hand, and was the more acceptable, as I had entirely expended the first parcel with which you had been kind enough to furnish me.
          I have directed Colo. Hay to assist you in erecting a small Elaboratory, from which I hope you will derive improvement and amusement, and the public some advantages.
          Major Beauman intends to return to West point in a few days. I have already signified to General Howe my consent to your then expending as much powder, as can be conveniently spared, in ascertaining those points in Gunnery, which you are anxious to prove by actual experimt, provided all matters are quiet.
          Give me leave to congratulate on your Brothers safe arrival at the Court of Madrid—an event truely important, and which gives particular pleasure to Dr Sir Yr Most Obedt & Hble Servt
          
            Go: Washington
          
         